UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4499


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JASON DWAYNE LEMMON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:04-cr-70060-NKM-1)


Submitted:   November 19, 2013             Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Fay F. Spence,
Assistant Federal Public Defender, Roanoke, Virginia, for
Appellant. Timothy J. Heaphy, United States Attorney, Donald R.
Wolthuis, Assistant United States Attorney, Michael J. Freeman,
Special Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jason    Dwayne    Lemmon    appeals       the   nine-month      sentence

imposed for violating his supervised release.                    Lemmon raises one

issue on appeal: whether the district court imposed a plainly

unreasonable sentence based on bias against him and improper

consideration of the sentencing factors set forth in 18 U.S.C. §

3583(e) (2012).     For the reasons that follow, we affirm.

           Following      argument,     the     district      court      found    that

Lemmon had commmitted Grade C violations of release, and that,

with his criminal history category of I, his advisory policy

statement range was 3-9 months.               See U.S. Sentencing Guidelines

Manual (“USSG”) § 7B1.4(a), p.s. (2012).                    The court expressly

applied relevant 18 U.S.C. § 3553(a) (2012) factors applicable

to   revocation    sentences    under       § 3583(e)       in    determining      the

sentence, noted Lemmon’s breach of trust while on supervision,

and remarked on his untruthfulness with his probation officer,

the officers involved in his vehicle stop (which led to his

Maryland state conviction for assuming another identity to avoid

prosecution   for     a     crime),     and     the    court.         The      court’s

observation that Lemmon was a liar, and thus his testimony was

incredible does not demonstrate judicial bias or grounds for

recusal   because     the     judge’s       finding     was      based    on     facts

introduced or events occurring in the course of the revocation



                                        2
proceeding.      See United States v. Lentz, 524 F.3d 501, 530 (4th

Cir. 2008) (providing standard for judicial bias claim).

            A    district    court      has       broad      discretion        to    impose     a

sentence upon revoking a defendant’s supervised release.                               United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                We will

affirm a sentence imposed after revocation of supervised release

if it is within the applicable statutory maximum and not plainly

unreasonable.        United States v. Crudup, 461 F.3d 433, 437, 439-

40 (4th Cir. 2006).

            In    determining          whether         a    revocation         sentence        is

plainly     unreasonable,         we     first          assess      the       sentence       for

unreasonableness,        following        generally              the        procedural       and

substantive      considerations         that      we       employ   in       our    review     of

original     sentences.        Id.       at       438.         A    supervised        release

revocation sentence is procedurally reasonable if the district

court considered the Sentencing Guidelines’ Chapter 7 advisory

policy statements and the § 3553(a) factors it is permitted to

consider in a supervised release revocation case.                             See 18 U.S.C.

§ 3583(e); Crudup, 461 F.3d at 439-40.                         A district court need

not explain the reasons for imposing a revocation sentence in as

much   detail    as   when   it    imposes         an      original      sentence,       and    a

revocation sentence is substantively reasonable if the district

court stated a proper basis for concluding that the defendant

should     receive    the    sentence         imposed,         up      to    the    statutory

                                              3
maximum.       Thompson, 595 F.3d at 547; Crudup, 461 F.3d at 440.

Only    if     a    sentence       is     found         procedurally           or    substantively

unreasonable will we then decide whether the sentence is plainly

unreasonable.         Crudup, 461 F.3d at 439.

               Lemmon      alleges        that          his     sentence       is     procedurally

unreasonable        because      the      district            court    improperly          considered

the    § 3553(a)         factors    in    sentencing            him.       We       note    that,    in

explaining         the     sentence,          the       court         specifically          addressed

Lemmon’s mitigation argument regarding his children, discussed

Lemmon’s       breach       of      the        court’s          trust,        the     nature        and

circumstances of the violations, the history and characteristics

of     the    defendant,         and      the       need        to     protect        the     public.

Accordingly, we find the district court did not plainly err in

applying      the    § 3553(a)          factors         and     adequately          explained       its

decision to sentence Lemmon within the advisory policy statement

range.       See Thompson, 595 F.3d at 547; USSG § 7B1.4(a), p.s.

               Accordingly, we affirm the sentence. We dispense with

oral    argument         because        the    facts          and     legal     contentions         are

adequately         presented       in    the    materials             before    this       court    and

argument would not aid the decisional process.

                                                                                             AFFIRMED




                                                    4